PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





MCGINN INTELLECTUAL PROPERTY LAW GROUP, PLLC8321 OLD COURTHOUSE ROADSUITE 200VIENNA VA 22182-3817



In re Application of 
Assuncao et al.
Application No. 13/618,474
Filed: 14 Sep 2012
For: SYSTEMS, METHODS, AND COMPUTER PROGRAM PRODUCTS FOR PRIORITIZING INFORMATION
:
:
:
:	DECISION ON PETITION
:	TO WITHDRAW FINALITY 
:	UNDER 37 CFR § 1.181
:




This decision is in response to the petition filed November 2, 2021 requesting withdrawal of the finality of the Office action dated May 5, 2021.

The petition is DISSMISED AS MOOT.



Background

On May 5, 2021, a final Office action was mailed.
On July 6, 2021, an after-final response was filed.
On August 4, 2021, a pre-brief conference request was filed along with a Notice of Appeal
On October 14, 2021, a pre-brief conference decision was mailed.
On November 2, 2021, the instant petition was filed.


Applicable Regulations, Rules and Statutes

37 CFR 1.181 states, in part:

(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court […] (Emphasis added)


Discussion and Analysis

In view of the fact that a Notice of Appeal was filed on August 4, 2021, the application is considered to be subject to appeal. As such, a petition under 37 CFR 1.181 is no longer available.

Therefore, the request to withdraw the finality of the Office action mailed May 5, 2021 is considered moot.

Summary

For the foregoing reasons, the petitioner’s request for relief is DISMISSED AS MOOT.

The application is being forwarded to Art Unit 3685 for consideration of the Appeal Brief filed on November 15, 2021.

Any inquiry regarding the decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.





/DEBORAH J REYNOLDS/Acting Director of Art Unit 3600                                                                                                                                                                                                        _____________________________

Deborah Reynolds, Acting Director
Technology Center 3600
(571) 272-0734


/WB/ 12/02/2021